                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


LARRY MITCHELL,

             Petitioner,

v.                                                             Case No. 3:17-cv-342-J-34JBT

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et al.,
          Respondents.
________________________________

                                            ORDER
                                            I. Status
       Petitioner Larry Mitchell, an inmate of the Florida penal system, initiated this action

on March 20, 2017,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

(Petition; Doc. 1). In the Petition, Mitchell challenges a 2011 state court (Bradford County,

Florida) judgment of conviction for aggravated battery. Mitchell raises one ground for

relief. See Petition at 8-16.2 Respondents have submitted a memorandum in opposition

to the Petition. See Motion to Dismiss (Response; Doc. 18) with exhibits (Resp. Ex.).

Mitchell did not file a brief in reply.3 This case is ripe for review.




       1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
       2 For purposes of reference, the Court will cite the page number assigned by the
Court’s electronic docketing system.
       3 The Court directed Petitioner to file a reply or notice that he would not file a reply

by October 29, 2018. Doc. 19. Mitchell neither filed a reply nor a notice.
                            II. One-Year Limitations Period

             The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

amended 28 U.S.C. § 2244 by adding the following subsection:

             (d)(1) A 1-year period of limitation shall apply to an application
             for a writ of habeas corpus by a person in custody pursuant to
             the judgment of a State court. The limitation period shall run
             from the latest of—

                    (A) the date on which the judgment became final
                    by the conclusion of direct review or the
                    expiration of the time for seeking such review;

                    (B) the date on which the impediment to filing an
                    application created by State action in violation of
                    the Constitution or laws of the United States is
                    removed, if the applicant was prevented from
                    filing by such State action;

                    (C) the date on which the constitutional right
                    asserted was initially recognized by the
                    Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made
                    retroactively applicable to cases on collateral
                    review; or

                    (D) the date on which the factual predicate of the
                    claim or claims presented could have been
                    discovered through the exercise of due
                    diligence.

             (2) The time during which a properly filed application for State
             post-conviction or other collateral review with respect to the
             pertinent judgment or claim is pending shall not be counted
             toward any period of limitation under this subsection.

28 U.S.C. § 2244(d). Equitable tolling principles also apply to the one-year limitations

period. The Eleventh Circuit has explained:

                    The AEDPA's one-year limitations period can be
             equitably tolled where a petitioner “untimely files because of
             extraordinary circumstances that are both beyond his control
             and unavoidable even with diligence.” Steed v. Head, 219

                                              2
                 F.3d 1298, 1300 (11th Cir. 2000) (quotation omitted).
                 However, this remedy is extraordinary and is applied
                 sparingly. Id. “Equitable tolling is limited to rare and
                 exceptional circumstances, such as when the State's conduct
                 prevents the petitioner from timely filing.” Lawrence v. Florida,
                 421 F.3d 1221, 1226 (11th Cir. 2005). The petitioner bears the
                 burden of showing that equitable tolling is warranted. Drew,
                 297 F.3d at 1286.[4] Thus, [the petitioner’s] burden is to show
                 extraordinary circumstances that were both beyond his
                 control and unavoidable even with his own exercise of
                 diligence.

Charest v. King, 155 F. App'x 494, 495-96 (11th Cir. 2005). Additionally, in McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013), the United States Supreme Court held that a claim of

actual innocence, if proven, provides an equitable exception to the one-year statute of

limitations. The United States Supreme Court explained:

                 We hold that actual innocence, if proved, serves as a gateway
                 through which a petitioner may pass whether the impediment
                 is a procedural bar, as it was in Schlup[5] and House,[6] or, as
                 in this case, expiration of the statute of limitations. We
                 caution, however, that tenable actual-innocence gateway
                 pleas are rare: "[A] petitioner does not meet the threshold
                 requirement unless he persuades the district court that, in light
                 of the new evidence, no juror, acting reasonably, would have
                 voted to find him guilty beyond a reasonable doubt." Schlup,
                 513 U.S., at 329, 115 S.Ct. 851; see House, 547 U.S. at 538,
                 126 S.Ct. 2064 (emphasizing that the Schlup standard is
                 "demanding" and seldom met). And in making an assessment
                 of the kind Schlup envisioned, "the timing of the [petition]" is a
                 factor bearing on the "reliability of th[e] evidence" purporting
                 to show actual innocence. Schlup, 513 U.S. at 332, 115 S.Ct.
                 851.

Id. at 386-87.




       4 Drew v. Dep’t of Corr., 297 F.3d 1278, 1286 (11th Cir. 2002).
       5 Schlup v. Delo, 513 U.S. 298 (1995).
       6 House v. Bell, 547 U.S. 518 (2006).


                                                 3
       Respondents contend that this action is untimely. Response at 3-4. Without

explanation, Mitchell asserts that the Petition is timely filed. Petition at 23-24. The

following procedural history is relevant to the one-year limitations issue. On June 2, 2011,

the State of Florida (State) charged Mitchell by way of second amended Information with

one count of aggravated battery causing great bodily harm, disability, or disfigurement.

Resp. Ex. B at 22-23. Following a jury trial, the jury found Mitchell guilty as charged. Id.

at 72. On July 11, 2011, the circuit court adjudicated Mitchell to be a prison releasee

reoffender (PRR), sentenced him to a term of incarceration of ten years in prison, and

ordered the sentence to run consecutively with any other active sentences. Id. at 40-41.

On July 20, 2011, to correct what it perceived to be a sentencing error in the initial

imposition of sentence, the circuit court resentenced Mitchell as a PRR to a term of

incarceration of fifteen years in prison, with a fifteen-year minimum mandatory, and

ordered the sentence to run consecutively to any other active sentence. Resp. Exs. B at

77-79; D at 3-4.

       Mitchell appealed, during the pendency of which he, through counsel, filed a

motion to correct a sentencing error pursuant to Florida Rule of Criminal Procedure

3.800(b)(2) (Rule 3.800(b)(2) Motion). In that motion, he argued that his adjudication as

a PRR and his resentencing to a fifteen-year prison term were illegal. Resp. Ex. E at 88-

94. The circuit court granted the Rule 3.800(b)(2) Motion and directed the Clerk to amend

the sentence to reflect a non-PRR sentence of ten years imprisonment. Id. at 106-08.

Ultimately, on May 25, 2012, the First District Court of Appeal (First DCA) per curiam

affirmed the judgment and sentence without a written opinion and issued the Mandate on

June 20, 2012. Resp. Ex. G.



                                             4
       As Mitchell’s judgment and sentence became final after the effective date of

AEDPA, his Petition is subject to the one-year limitations period. See 28 U.S.C. §

2244(d)(1). Because Florida law does not permit the Florida Supreme Court to review an

affirmance without an opinion, see Florida Rule of Appellate Procedure 9.030(a)(2),

Mitchell’s judgment and sentence became final when the time for filing a petition for

certiorari in the United States Supreme Court expired, ninety days from when the First

DCA entered its opinion. See Chamblee v. Florida, 905 F.3d 1192, 1198 (11th Cir. 2018).

Accordingly, Mitchell’s judgment and sentence became final on August 23, 2012,

meaning Mitchell had until August 23, 2013, to file a federal habeas petition. See id.

Accordingly, Mitchell’s Petition filed on March 20, 2017, is due to be dismissed as untimely

unless he can avail himself of the statutory provisions which extend or toll the limitations

period.

       The record reflects that Mitchel did not file any motions with the circuit court that

would have tolled the one-year statute of limitations until April 10, 2014, when Mitchell

filed a pro se motion for postconviction relief pursuant to Florida Rule of Criminal

Procedure 3.850. Resp. Exs. A; H at 1-20. As Mitchell did not file any motions that would

have tolled the statute of limitations between August 23, 2012, and August 23, 2013, the

instant Petition is untimely. Mitchell has not alleged a claim of actual innocence that would

excuse this untimeliness. Accordingly, as Mitchell has failed to demonstrate he is entitled

to equitable tolling or that he is actually innocent, the Petition is due to be dismissed as

untimely pursuant to 28 U.S.C. § 2244(d).




                                             5
                                III. Certificate of Appealability
                              Pursuant to 28 U.S.C. § 2253(c)(1)

       If Mitchell seeks issuance of a certificate of appealability, the undersigned opines

that a certificate of appealability is not warranted. The Court should issue a certificate of

appealability only if the petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Mitchell

“must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983)).

       Where a district court has rejected a petitioner’s constitutional claims on the merits,

the petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

However, when the district court has rejected a claim on procedural grounds, the

petitioner must show that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

consideration of the record as a whole, the Court will deny a certificate of appealability.

       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.     The Petition (Doc. 1) is DISMISSED WITH PREJUDICE, and this action is

DISMISSED WITH PREJUDICE.


                                              6
        2.    The Clerk of the Court shall enter judgment dismissing the Petition with

prejudice and dismissing this case with prejudice.

        3.    If Mitchell appeals the denial of the Petition, the Court denies a certificate

of appealability. Because the Court has determined that a certificate of appealability is

not warranted, the Clerk shall terminate from the pending motions report any motion to

proceed on appeal as a pauper that may be filed in this case. Such termination shall serve

as a denial of the motion.

        4.    The Clerk of the Court is directed to close this case and terminate any

pending motions.

        DONE AND ORDERED at Jacksonville, Florida, this 11th day of October, 2019.




Jax-8

C:      Larry Mitchell, #041539
        Anne Catherine Conley, Esq.




                                             7
